Citation Nr: 1452074	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-44 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, as secondary to medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.  

The Board previously remanded this claim for additional development in March 2014.  

The issue of entitlement to service connection for a left knee disability was developed for appellate consideration and was remanded for additional development.  In September 2014, the RO granted service connection for a left knee condition.  Since the grant of service connection for a left knee condition constitutes a full grant of the benefit sought, that claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that diabetes mellitus is either proximately caused by or aggravated by service-connected disabilities, including medications for 
service-connected disabilities.  

The Board finds that the development directed by the Board in its last remand was not completely accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the Board remanded the claim to obtain an addendum opinion.  The VA examiner was requested to provide an opinion as to whether diabetes mellitus is proximately due to or aggravated by Atenolol, Hydrochlorothiazide, Seroquel or Abilify.  The remand requested that the VA examiner consider the facts and evidence presented in a June 2012 statement from the Veteran's wife, as well as the medical journal articles submitted by the Veteran and his wife.  The Board notes that the evidence submitted by the Veteran includes two articles from the Hypertension Journal of the American Heart Association, dated in January 2010 and November 2009, an abstract from the Mayo Foundation, and an article from the Journal of the American College of Cardiology dated in 2004.  These journal articles were submitted in June 2012.  

In May 2014, the VA examiner reviewed the claims file and provided an addendum opinion.  The VA examiner opined that diabetes mellitus is not proximately due to or aggravated by Atenolol, Hydrocholothiazide, Seroquel or Abilify.  The VA examiner further opined that diabetes mellitus is not proximately due to or aggravated by the combination of Atenolol and Hydrochlorothiazide.  The examiner's rationale for both opinions was that diabetes mellitus type 2 is caused by impaired insulin secretion, which can arise from genetic and environmental influences.  The examiner noted that the medical literature, UptoDate and Micromedex, does not show that the drugs noted cause diabetes mellitus type 2.  The examiner explained that they cause hyperglycemia, but, when discontinued, the blood sugar returns to normal.  The VA examiner did not address the June 2012 statement of the Veteran's wife or the medical journal articles submitted by the Veteran and his wife.  
  
The VA examiner opined that diabetes mellitus is not caused or aggravated by the Veteran's service-connected right knee disability.  The examiner explained that diabetes mellitus can aggravate diabetes mellitus generally, but in this case, it has not aggravated diabetes mellitus because the Veteran has not developed the common complications of diabetes, such as peripheral neuropathy, retinopathy and nephropathy.  

The record contains evidence of treatment for peripheral neuropathy, which was not addressed in the May 2014 opinion.  VA outpatient treatment records dated in May 2009 show that the Veteran was started on gabapentin for peripheral neuropathy.  The transcript of the July 2012 hearing reflects that the Veteran testified that he has neuropathy of his lower extremities.  

The May 2014 examination does not comply with the remand instructions, as the VA examiner did not discuss the Veteran's wife's statement and the medical journal articles submitted by the Veteran and his wife.  A remand is warranted to ensure compliance with the Board's prior remand and to consider the evidence of treatment for peripheral neuropathy. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the May 2014 examination.  If that examiner is not available, the opinion should be provided by another qualified VA physician.  The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed.  The examiner should indicate whether any revision is warranted to the opinions provided in May 2014 based on the facts and evidence presented in the June 2012 statement from the Veteran's wife as well as the medical journal articles submitted by the Veteran and his wife, and the medical and lay evidence that the Veteran has peripheral neuropathy (see VA treatment records dated in May 2009, which show that gabapentin was prescribed for peripheral neuropathy and the Veteran's July 2012 hearing testimony that he has neuropathy).  The examiner should indicate whether, based on this information, revision is warranted as to the opinions provided on the following questions:  

a.  whether diabetes mellitus is (1) proximately due to; or (2) aggravated by Atenolol, Hydrochlorothiazide, Seroquel or Abilify.

b.  whether diabetes mellitus is (1) proximately due to; or (2) aggravated by the combination of Atenolol and  Hydrochlorothiazide, which the Veteran takes for service connected hypertension.
   
c.  whether the Veteran's diabetes mellitus is (1) proximately due to; or (2) aggravated by his inactivity due to the service-connected left hip and bilateral knee disabilities.
   
d.  whether diabetes mellitus is (1) proximately due to; or (2) aggravated by service connected depression.
   
The VA examiner should provide a detailed rationale for the opinions stated.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  

3.  After the requested development has been completed, the RO should readjudicate the merits of the Veteran's claim based on all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

							

_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



